UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KASEEM WILLIAMS,

                             Plaintiff,                             20-CV-331 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
NEW YORK STATE UNIFIED COURT                           AUTHORIZATION AND ORIGINAL
SYSTEM, et al.,                                                  SIGNATURE

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Cape Vincent Correctional Facility, brings this action

pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the

prisoner’s account in installments and to send to the Court certified copies of the prisoner’s

account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       Also, Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

       Plaintiff submitted an unsigned complaint without the filing fees, and with an outdated

IFP application and prisoner authorization. Within thirty days of the date of this order, Plaintiff

must either pay the $400.00 in fees or submit the attached signature page, IFP application, and

prisoner authorization forms. If Plaintiff submits the IFP application and prisoner authorization,

they should be labeled with docket number 20-CV-331 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the case shall be processed in accordance with the procedures of the

Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed.




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 16, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
